Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
RESPONSE TO AMENDMENT
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 29, 2022 has been entered.

 Status of Application/Amendments/claims
3.	Applicant’s amendment filed June 29, 2022 is acknowledged.  Claims 15 and 21-22 are canceled. Claim 1 is amended. Claims 1-14 and 16-20 are pending. Claims 8, 11, 13 and 18-20 are withdrawn with traverse (filed 2/11/19) from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/11/19.
4.	Claims 1-7, 9-10, 12, 14 and 16-17 are under examination with respect to SEQ ID NOs:1-2 for species of sequence, PACAP for species of agent, serine for species of substitution, PAC1 agonist for species of agonist, disaccharide for species of carbohydrate and lactose for species of saccharide in this office action.
5.	Applicant’s arguments filed on June 29, 2022 have been fully considered but they are not deemed to be persuasive for the reasons set forth below.

Priority

6.	The priority for the glycopeptide: 1-HsDGIFTDSYSRYRKQLAVKKYLAAVLS*-28 is Aug 14, 2013. The priority for the claimed glycopeptide with different combinations of variants in X4, X5 and X7 of SEQ ID NO:4 as recited in claim 1 in instant application is Nov 5, 2018. 

Claim Rejections/Objections Maintained
In view of the amendment filed on June 29, 2022, the following rejections are maintained.
Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 1-7, 9-10, 12, 14 and 16-17 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The rejection is maintained for the reasons made of record and the reasons set forth below.
Claims 1-7, 9-10, 12 and 14-17 as amended encompass a genus of glycopeptide comprising a peptide that is covalently linked to a saccharide comprising 1-8 carbohydrates, wherein the glycopeptide is capable of crossing blood brain barrier (BBB), and wherein the glycopeptide is of the formula of H**S*DX4X5FX7DS*YS*RYRKQX17AVKKYLAAX26X27X28 (SEQ ID NO:4) with at least one amino acid residue that is glycosylated; **: optionally acetylated; *: D/L-isomer; X4: Gly,Ala, D-Ala, Sar, b-Ala or diaminovaleric acid; X5: ILeu, Val, Leu, L-tert-Leu, L-nor-Val, L-Nor-Leu, Gly, Sar, D/L-Ala, D/L-N-Methyl-Ala; X7: Thr or Ala; X17: Met or L-Nor-Leu; X26: Val or Leu; X27: Leu or Ser that is optionally glycosylated and X28: absent or Ser that is optionally glycosylated. 
Claims 7, 9-10 and 12 encompass a genus of the claimed glycopeptide that is a PAC1 agonist or PAC1 and VPAC1 agonist or with PAC1 binding affinity/ agonist activity of less than about 10nM.

On p.5 of the response, Applicant argues that the specification provides support for the claimed glycopeptide capable of crossing BBB and have agonist activity against PAC1 agonist and VPAC1 and cites paragraph [0045], Table 2in support of the arguments and thus claim 1 provides sufficient structural and functional limitations to defined the claimed polypeptide. 
Applicant’s arguments have been fully considered but they are not found persuasive. Contrary to Applicant’s arguments, the examiner asserts that based on MPEP 2163-2163.02, the specification fails to provide sufficient description and/or evidence to demonstrate that Applicant is in possession of the claimed genus of glycopeptides because:
i. The structural and functional correlation between other glycopepetides recited in the claims and the glycopeptides of SEQ ID NOs: 1-2 or SEQ ID NOs: 48-51 are unknown because a single amino acid modification on a peptide/polypeptide can change or abolish the activity or binding ability of the peptide/polypeptide as evidenced by Burgess et al. (J of Cell Bio. 1990, 111:2129-2138, cited previously), Pawson et al. (Science, 2003; 300:445-452, cited previously) and as also evidenced by Applicant’s own admission (see SEQ ID NOs:52-55 in table 2 of the instant specification). 
Based on Applicant’s own admission on table 2 of the specification, a single amino acid can abolish or change the activity of the glycopeptide of SEQ ID NO:4 or SEQ ID NO:1 (PACAP-38) or SEQ ID NO:2 or 48 (PACAP-27), for example SEQ ID NO ID NOs: 52-55 (see table 2 of the specification). The glycopeptide of SEQ ID NOs: 52-55 have either an opposite effect to SEQ ID NO:48 or no activity (see p. 17, paragraph [0074], table 2). 
SEQ ID NO:4 			1 H**S*DX4X5FX7DS*YS*RYRKQX17AVKKYLAAX26X27X28          28
PACAP1-38(SEQ ID NO:1)		1 H**S*DG4I5FT7DS*YS*RYRKQM17AVKKYLAAV26L27GKRYKQRVKNK 38
PACAP1-27(SEQ ID NO:2)		1 H**S*DG4I5FT7DS*YS*RYRKQM17AVKKYLAAV26L27            27
Table 2
SEQ ID NO:48(PACAP1-27)(100)	1 HSDGIFTDSYSRYRKQMAVKKYLAAVL        27
SEQ ID NO:49(99)		1 HSDGIFTDSYSRYRKQLAVKKYLAAVLS(Mel)  28
SEQ ID NO:50(85)		1 HsDGIFTDSYSRYRKQNAVKKYLAAVLS(Glc)  28
SEQ ID NO:51(86)		1 HsDGIFTDSYSRYRKQNAVKKYLAAV-S(Glc)  27
SEQ ID NO:52(-79)		1 HsDGIFADSYSRYRKQNAVKKYLAA-LS(Glc)  27
SEQ ID NO:53(-71)		1 HsDGIFADSYSRYRKQNAVKKYLAAVLS(Glc)  28
SEQ ID NO:54(NC)		1 HsDGIFADSYSRYRKQNAVKKYLAAV-S(Glc)  27
SEQ ID NO:55(NC)		1 HsDGIFADSYSRYRKQNAVKKYLAAV-S(Glc)L 28
[AC-His1]PACAP1-27		1 HSDGIFTDSYSRYRKQMAVKKYLAAVL        27

The specification only discloses that glycopeptides of SEQ ID NO:4 with modifications shown in SEQ ID NOs: 49-51 can act as PAC1/VPAC1/2 agonist and function as PACAP-27 (SEQ ID NO:2 or SEQ ID NO:48) or PACAP-38 (SEQ ID NO:1) (see paragraph [0074], table 2) but not SEQ ID NOs: 52-55 or other glycopeptides shown in table 1. However, the specification provides no other structural and functional relationship between other glycopeptides shown in table 1 or recited in the claims and SEQ ID NOs: 48-51.
Since the structural and functional relationship or correlation between other glycopepetides recited in the claims and the glycopeptides of SEQ ID NOs: 1-2 or SEQ ID NOs: 48-51 are unknown, a skilled artisan cannot envision the functional correlations of the claimed genus with the claimed invention because of the complexity of the interaction between ligands and receptors, difficulty of designing mutants having a predicting activity, less predictability when multiple mutations are introduced, requirement of actual analysis in cells to validate the predictive data in view of Alaoui-lsmaili et al. (2009), Guo et al. (2004) and Pawson et al. (2003), table 2 and paragraphs [0075]-[0076] and [0080] of the instant specification. 
ii. Claims 7, 9-10 and 12 recite that the claimed glycopeptide is a PAC1 agonist or a selective PAC1 and VPAC1 agonist or with PAC1 binding affinity/agonist activity of less than about 10nM. 
While the instant claims recite the glycopeptides listed in tables 1-2, the specification fails to demonstrate that Applicant is in possession of the claimed glycopeptides that has the activity as PACAP or described in paragraphs [0045]-[0046] or is a PAC1 agonist or PAC1 and VPAC1 agonist or with PAC1 binding affinity/agonist activity of less than about 10nM as recited in instant claims 7, 9-10 and 12 because it is not what other common characteristics/features of other glycopeptides recited in claim 1 are in order to allow the glycopeptides to as a PAC1 agonist or PAC1 and VPAC1 agonist or with PAC1 binding affinity/agonist activity of less than about 10nM. The specification fails to teach what other structures/amino acid sequences can or cannot be included/changed in the claimed genus of glycopeptides with a formula of SEQ ID NO:4 in order to preserve the activity of SEQ ID NO:1 or 2 to act as PACAP27/38 or PAC1 agonist or PAC1 and VPAC1 agonist or with PAC1 binding affinity/ agonist activity of less than about 10nM because a single amino acid modification on a peptide/polypeptide can change or abolish the activity or binding ability of the peptide/polypeptide.
The specification provides no description of the conserved regions which are critical to the function of the claimed genus, no description of the sites at which variability may be tolerated and no information regarding the relation of the structure of other glycopeptides recited in the claims to the function of SEQ ID NOs: 1-2 or SEQ ID NOs: 48-55. The specification provides no structurally and functionally relationship between other glycopeptides recited in the claims and the glycopeptides of SEQ ID NOs: 1-2 or SEQ ID NOs: 48-51.  Since the structural and functional correlation between other glycopepetides recited in the claims and the glycopeptides of SEQ ID NOs: 1-2 or SEQ ID NOs: 48-51 are unknown, a skilled artisan cannot envision the functional correlations of the claimed genus with the claimed invention because of the complexity of the interaction between ligands and receptors, difficulty of designing mutants having a predicting activity, less predictability when multiple mutations are introduced, requirement of actual analysis in cells to validate the predictive data as taught by Alaoui-lsmaili et al. (Cytokine Growth Factor Rev. 2009; 20:501-507, cited previously), Guo et al. (PNAS 2004; 101:9205-9210, cited previously) and Pawson et al. (Science, 2003; 300:445-452, cited previously) and in view of table 2 and paragraphs [0075]-[0076] and [0080] of the instant specification. 
Thus, the claims have not met the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115). Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement. See MPEP § 2161.01 and 2163. Accordingly, the rejection of claims 1-7, 9-10, 12, 14 and 16-17 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained.

8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102 & 103

9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1, 7, 9-10, 12, 14 and 16-17 stand rejected under 35 U.S.C. 102(a)(1) &(a)(2) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as being obvious over Shandler (US2013/0096050; was issued as US9782454) as evidenced by During et al. (US20040092432) and Sola et al. (BioDrugs, 2010; 24:9-21) in view of Griffith (Ann. Rev. Biochem., 1986; 55:855-78) and Norgren et al. (J. Org. Chem., 2006; 71:6814-6821). The rejection is maintained for the reasons made of record and the reasons set forth below. 
Claims 1, 7, 9-10, 12, 14 and 16-17 as amended are drawn to a glycopeptide comprising a peptide that is covalently linked to a saccharide comprising 1-8 carbohydrates, wherein the glycopeptide is capable of crossing blood brain barrier (BBB) and is of the formula of H**S*DX4X5FX7DS*YS*RYRKQX17AVKKYLAAX26X27X28 (SEQ ID NO:4) with at least one amino acid residue that is glycosylated; 
**: optionally acetylated; 
*: D/L-isomer; 
X4: Gly,Ala, D-Ala, Sar, b-Ala or diaminovaleric acid; 
X5: ILeu, Val, Leu, L-tert-Leu, L-nor-Val, L-Nor-Leu, Gly, Sar, D/L-Ala, D/L-N-Methyl-Ala; 
X7: Thr or Ala; 
X17: Met or L-Nor-Leu; 
X26: Val or Leu; 
X27: Leu or Ser that is optionally glycosylated and 
X28: absent or Ser that is optionally glycosylated.

	On p. 7-8 of the response, Applicant acknowledges that Sandler teaches the peptide of PACAP-27, which is the same as instant SEQ ID NO:48. But Applicant argues that Sandler does not teach the claimed glycopeptide because the peptide disclosed by Sandler is not glycosylated and does not cross BBB. Applicant acknowledges that During teaches the sequence for PACAP-38 and VIP (shown in Table1) but does not teach modification to allow the peptides to cross the BBB. Applicant acknowledges that Sola teaches glycosylation of peptides improves the in vivo efficacy of the peptide but does not teach glycosylation in improving BBB penetration of the peptides. Applicant acknowledges that Griffith teaches bioactivity of beta amino acids compared to alpha amino acids and Norgren teaches the use of beta amino acids in cyclic peptides. But Applicant argues that none of the references teach glycosylation affects the BBB penetration of the peptides.   
Applicant’s arguments have been fully considered but they are not found persuasive. Contrary to Applicant’s arguments, the examiner asserts that based on MPEP §2131 and MPEP §§2105-2107.03, MPEP §2141, MPEP2141-I, MPEP2141-II, the basic factual inquires of Graham v. John Deere Co. and MPEP §2141.01-2147.03, Shandler and cited references do teach the claimed glycopeptide or render the claimed polypeptide obvious because:
i. The claimed glycopeptide encompasses a PACAP-27/38 peptide (instant SEQ ID NO:2 or 48) with at least one glycosylated amino acid residue at any position. 
The glycopeptide comprising a peptide with the recited formula includes the sequence of PACAP-27/38 peptide (instant SEQ ID NO:2 or 48 for PACAP-27 and SEQ ID NO:1 for PACAP-38) (see the sequence alignment below) and the limitations “acetylation at residue H and glycosylation at residue S” are not required because the claims recite “**: optionally acetylated; *: D/L-isomer and optionally glycosylated”. 
SEQ ID NO:4 			1 H**S*DX4X5FX7DS*YS*RYRKQX17AVKKYLAAX26X27X28          28
PACAP1-38(SEQ ID NO:1)		1 H**S*DG4I5FT7DS*YS*RYRKQM17AVKKYLAAV26L27GKRYKQRVKNK 38
PACAP1-27(SEQ ID NO:2)		1 H**S*DG4I5FT7DS*YS*RYRKQM17AVKKYLAAV26L27            27
                  

In addition, the limitation “wherein at least one amino acid residue is glycosylated” is not limited to one amino acid Serine that is glycosylated and is also not limited to S*2, S*9, S*11, X27 and/or X28  in the formula of SEQ ID NO:4 that is optionally glycosylated but also encompasses amino acid residues within SEQ ID NO:4 that can be glycosylated. Further, X28 is absent or serine that is optionally glycosylated.
ii. Shandler teaches the claimed glycopeptide because:
    i) Shandler teaches a composition comprising a PACAP-27 peptide (which is instant SEQ ID NO:2), a PACAP-38 peptide (which is instant SEQ ID NO:1) or a VIP peptide (which is instant SEQ ID NO:3) with one or more amino acid substitutions and their analogs thereof, and wherein the one or more amino acid substitutions include glycosylated analogs or glycosylated serine, N-acetylglucosaminyl-L-serine, N-acetyl-L-galactosaminyl-L-serine or tri-O-acetyl-GlcNAcJ3-serine (See paragraphs [0230]-[0231]; [0292], table 1; [0293]; [0037]-[0038], [0040]-[0041]; [0045]; p. 128-129; [0186]-[0190]; in particular). 
PACAP1-38(SEQ ID NO:1)		1 H**S*DG4I5FT7DS*YS*RYRKQM17AVKKYLAAV26L27GKRYKQRVKNK 38
PACAP1-27(SEQ ID NO:2)		1 H**S*DG4I5FT7DS*YS*RYRKQM17AVKKYLAAV26L27            27

The sequences for PACPP-27 and PACAP-38 disclosed by Shandler are identical to the sequences of instant SEQ ID NO:2 and SEQ ID NO:1 respectively (see the recited paragraphs above) and is also evidenced by During (US20040092432) (see the sequence alignment in a prior office action). 
Shandler teaches at least one of the amino acid residues within SEQ ID NOs: 1-2 is substituted with an amino acid residue having a glycosylated side-chain functional group, and the substitution amino acid including serine or glycosylated serine as in claims 4-5 (see [0186]-[0190]; [0038], in particular). The glycosylated analogs of PACAP-27 or -38 disclosed by Shandler also meet the limitations “at least one amino acid residue is glycosylated” recited in claim 1 and “comprises a plurality of glycosylated amino acid residues” as in claim 16.
  ii) The glycopeptide disclosed by Shandler also meets the limitations “a PAC1 agonist with binding affinity/agonist activity less than about 10nM” as in claims 7, 9-10 and 12 because the glycopeptide of PAPCAP-27/38 and their analogs disclosed by Shandler are identical to the claimed glycopeptides, and thus these limitations are inherent features of the glycopeptides of Shandler and is also evidenced by instant SEQ ID NO:48 shown in table 2 of the instant specification. 
iii) Shandler also teaches that the saccharide comprises 1-3 carbohydrates including monosaccharide, disaccharide and different saccharides including glucose, maltose, lactose…GalNAc as in claim 14-15 and 17 (see [0186]-[0187], in particular). Further, the glycosylated PACAP-38 or glycosylated PACAP-27 peptide inherently possess one carbohydrate or saccharide as in claims 14-15 and 17 as evidenced by Sola et al. (see p. 3-5, protein glycosylation. BioDrugs, 2010; 24:9-21).
iv) The glycopeptides disclosed by Shandler inherently have the claimed activity of capable of penetrating the BBB because the glycopeptides disclosed by Shandler  contain the same sequence of the claimed glycopeptides, for example, instant SEQ ID NO:48 recited in table 2 which comprises a peptide that is covalently linked to a saccharide comprising 1-3 carbohydrates and is of the formula of SEQ ID NO:4. If the claimed glycopeptide claimed in claim 1 is capable of crossing BBB, the same glycopeptide disclosed by Sandler can perform the same activity because the activity of crossing the BBB in the glycopeptide is determined by the compositions of the claimed glycopeptide or Sandler’s glycopeptide, which is identical to the claimed glycopeptide, for example, instant SEQ ID NO:48. Thus, claims 1, 7, 9-10, 12, 14 and 16-17 are anticipated by Shandler. 
iii. The claimed glycopeptides are not limited to generated from alpha-amino acids. Even if the glycopeptide disclosed by Shandler requires beta-amino acids, and the claimed glycopeptide contains only alpha-amino acids and does not include any beta-amino acids, the claimed glycopeptide would still be obvious over the glycopeptide disclosed by Shandler in view of Griffith because beta-amino acids are analogs of alpha-amino acids (i.e. naturally occurring amino acids) and have the same bioactivity as alpha-amino acids in peptides  as taught by Griffith (see p. 872-874, Griffith, Annu Rev Biochem.,1986;55:855-78) and Norgren et al. (see p.6815-6816, Norgren et al. J.Org.Chem., 2006; 71:6814-6821).
A person of ordinary skill in the art would have recognized that applying the known technique and know products of alpha amino acids and/or beta-amino acids disclosed by Griffith and Norgren to the Shandler’s glycopeptide would have yielded the predictable result of generating a glycopeptide as instantly claimed, and resulted in an improved product. Beta-amino acids are analogs of alpha-amino acids (i.e. naturally occurring amino acids) and have the same bioactivity as alpha-amino acids in peptides and can be used and substituted one for another in making peptides.
It would have been obvious to a skilled artisan before the effective filing date of the instant invention was made to make the claimed glycopeptide using alpha-amino acids, not beta-amino acids in the glycopeptide disclosed by Shandler with an expectation of success because Shandler teach the claimed glycopeptide as set forth above, and Griffith and Norgren teach that the beta-amino acids are analogs of alpha-amino acids (i.e. naturally occurring amino acids) and have the same bioactivity as alpha-amino acids in peptides. The skilled artisan would have expected success in substituting Griffith and Norgren’s alpha amino acids for the beta-amino acids in Shandler’ glycopeptide because Shandler teach the claimed glycopeptide and Griffith and Norgren teach that the beta-amino acids are analogs of alpha-amino acids (i.e. naturally occurring amino acids) and have the same bioactivity as alpha-amino acids in peptides. The skilled artisan could have substituted one compound for another because Griffith and Norgren teach that the beta-amino acids are analogs of alpha-amino acids (i.e. naturally occurring amino acids) and have the same bioactivity as alpha-amino acids in peptides. The person of ordinary skill in the art would have found it obvious to make the substitution because ordinarily skilled artisans would have predicted that the beta-amino acids are analogs of alpha-amino acids (i.e. naturally occurring amino acids) and have the same bioactivity as alpha-amino acids in peptides ofloxacin would be safe and effective based on the amino acids’ and glycopeptide’s shared activity.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the known technique and known product of alpha amino acids and/or beta-amino acids disclosed by Griffith and Norgren to the Shandler’s glycopeptide to make a glycopeptide and yield the predictable result of a glycopeptide comprising a peptide covalently linked to a saccharide comprising 1-8 carbohydrates and capable of crossing the BBB and is of the formula recited in claim 1.
Accordingly, the rejection of claims 1, 7, 9-10, 12, 14 and 16-17 under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as being obvious over Shandler as evidenced by During and Sola in view of Griffith and Norgren is maintained. 

Claim Rejections - 35 USC § 103
10.	Claims 1-7, 9-10, 12, 14 and 16-17 stand rejected under 35 U.S.C. 103 as being unpatentable over Shandler (US2013/0096050; was issued as US9782454) as evidenced by During et al. (US20040092432) and Sola et al. (2010) in view of Griffith (1986) and Norgren et al. (2006) as applied to claims 1, 7, 9-10, 12 and 14-17 above, and further in view of Polt et al. (US7803764). The rejection is maintained for the reasons made of record and the reasons set forth below. 
On p. 8 of the response, Applicant argues that Shandler, During, Sola, Griffith and Norgren do not teach the claimed glycopeptide for the reasons set forth above. Applicant acknowledges that Polt teaches glycopeptides capable of crossing the BBB. But Applicant argues that the glycopeptides disclosed by Polt have different sequences and glycosylation patterns, and thus there is no motivation to combine Polt with Shandler because Shandler only made peptides that were more enzymatically stable but not to improve transport properties. 
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §2141, MPEP2141-I, rationales identified by the Court in KSR (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007)), MPEP2141-II, the basic factual inquires of Graham v. John Deere Co.(Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966)),and MPEP §2141.01-2147.03, the cited references do render the claimed invention obvious because:
i. For the reasons set forth above, Shandler, Griffith and Norgren do teach the glycopeptide recited in claims 1, 7, 9-10, 12 and 14-17.
ii. The difference between claims 1-7, 9-10, 12 and 14-17 and the teachings of Shandler, Griffith and Norgren is the number range of carbohydrates (i.e. 1-8 carbohydrates) included in the saccharide recited in claim 1, and serine/glycosylated serine or glycosylated with glucose/melibiose for X28 recited in claims 4-6.
iii. Applicant cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Polt is cited to support the limitation “the saccharide including 1-8 carbohydrates” as in claim 1.
iv. While Shandler, Griffith and Norgren do not explicitly teach that the number range of carbohydrates in the saccharide that is exactly identical to the claimed range: 1-8 carbohydrates as in claim 1, Polt teaches this limitation and provides motivation and an expectation of success. In particular, Polt teaches that glycosylation of therapeutic proteins at the C-terminus of the protein and glycosylation at serine residue as in claims 4-6 helps stabilization of protein drugs, penetration of BBB, and thus improves therapeutic efficacy of the proteins (see abstract; Col. 7, lines 45-55; col. 5, line 22-col.7, line 6, in particular). Polt also teaches that glycosylation is composed of saccharide units, at most 8 saccharide units as in claim 1 and wherein the saccharide unit includes beta-D-glucose, beta-maltose, beta-lactose, beta-melibiose, beta-maltotriose, sucrose, trehalose, sacchariose, maltose, cellobiose, gentibiose, isomaltose, primeveose…as in claims 6 and 17 and also teaches glycosylation with 1-3 carbohydrates as in claims 1 and 14 (see col.7, line 26-64, in particular).  
A person of ordinary skill in the art would have recognized that applying the known technique of glycosylation composed of saccharide units, at most 8 saccharide units and different saccharide units disclosed by Polt to the Shandler, Griffith and Norgren’s glycopeptide would have yielded the predictable result of generating a glycopeptide as instantly claimed, and resulted in an improved product. Glycosylation of therapeutic proteins at the C-terminus of the protein and glycosylation at serine residue helps stabilization of protein drugs, penetration of BBB, and thus improves therapeutic efficacy of the proteins. In addition, Glycosylation is composed of saccharide units and at most 8 saccharide units.
It would have been obvious to a skilled artisan before the effective filing date of the instant invention was made to combine the teachings of Polt with the teachings of Shandler, Griffith and Norgren to generate a glycopeptide as instantly claimed with an expectation of success because glycosylation of therapeutic proteins at the C-terminus end of the protein by adding a serine or a glycosylated serine improves therapeutic efficacy of the proteins and crossing the BBB, and glycosylation at serine residue has been successfully used to generate such glycosylated therapeutic proteins for better therapeutic efficacy and crossing the BBB as taught by Polt, and glycosylation at serine residue or glycosylation with a saccharide comprising 1-8 carbohydrates or 1-3 carbohydrates as recited in claims 1, 4-5, 14 and 17 have been successfully used to generate such glycosylated therapeutic proteins for better therapeutic efficacy and crossing the BBB as taught by Polt. Accordingly, the rejection of claims 1-7, 9-10, 12, 14 and 16-17 under 35 U.S.C. 103 as being unpatentable over Shandler in view of Griffith and Norgren and further in view of Polt and evidentiary references: During and Sola is maintained. 

Double Patenting
11.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

	Claims 1, 7, 9-10, 12, 14 and 16-17 stand provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of copending Application No. 16/637702. The rejection is maintained for the reasons made of record.  Applicant provides no remark on the rejection. 
	Based on MPEP §2131 and MPEP §§2105-2107.03, MPEP §2141, MPEP2141-I, MPEP2141-II, MPEP §2141.01-2147.03 and MPEP§ 804, instant claims 1-7, 9-10, 12, 14 and 16-17 are obvious over claims 1-20 of copending Application No. 16/637702 because:
i. the glycopeptides recited in claims 1-20 copending Application No. 16/637702 are encompassed in the glycopeptide recited in instant claims and thus anticipate the instant claims. While the formula of instant SEQ ID NO:4 recited in instant claim 1 contains 28-mer, the “X28” in the formula of instant SEQ ID NO:4 is either absent or serine that is optionally glycosylated. Thus, the glycopeptide recited in instant claim 1 can be 27-mer with a sequence identical to that the peptide of SEQ ID NO:3 in copending Application No. 16/637702 (see the sequence alignment).
Instant SEQ ID NO:4 		1 H**S*DX4X5FX7DS*Y  S*RYRKQX17AVK KYLAAX26X27X28 28
SEQ ID NO:3(16/181129)		1 H S DGI FT DS Y10S RYRKQX1AVK20KYLAAV X2  
                  

ii. While the claims of Application No. 16/637702 do not recite the limitation “capable of crossing the BBB”, this limitation is an inherent property of the glycopeptides recited in claims of the Application No. 16/637702 because the property and/or activity of the glycopeptides are determined by the compositions of the glycopeptides. Since the glycopeptides recited in Application No. 16/637702 are identical to the claimed glycopeptides, the glycopeptides recited in Application No. 16/637702 have the same property or activity as instantly claimed. Thus, the claims of the instant application and the copending application encompass an invention overlapping in scope. 
Accordingly, the provisional rejection of claims 1, 7, 9-10, 12, 14 and 16-17 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of copending Application No. 16/637702 is maintained. 

Conclusion


12.	NO CLAIM IS ALLOWED.

The sequence search results disclose as follows:
SEQ ID NO:4 			1 H**S*DX4X5FX7DS*YS*RYRKQX17AVKKYLAAX26X27X28          28
PACAP1-38(SEQ ID NO:1)		1 H**S*DG4I5FT7DS*YS*RYRKQM17AVKKYLAAV26L27GKRYKQRVKNK 38
PACAP1-27(SEQ ID NO:2)		1 H**S*DG4I5FT7DS*YS*RYRKQM17AVKKYLAAV26L27            27
Table 2
SEQ ID NO:48(PACAP1-27)(100)	1 HSDGIFTDSYSRYRKQMAVKKYLAAVL        27
SEQ ID NO:49(99)		1 HSDGIFTDSYSRYRKQLAVKKYLAAVLS(Mel)  28
SEQ ID NO:50(85)		1 HsDGIFTDSYSRYRKQNAVKKYLAAVLS(Glc)  28
SEQ ID NO:51(86)		1 HsDGIFTDSYSRYRKQNAVKKYLAAV-S(Glc)  27
SEQ ID NO:52(-79)		1 HsDGIFADSYSRYRKQNAVKKYLAA-LS(Glc)  27
SEQ ID NO:53(-71)		1 HsDGIFADSYSRYRKQNAVKKYLAAVLS(Glc)  28
SEQ ID NO:54(NC)		1 HsDGIFADSYSRYRKQNAVKKYLAAV-S(Glc)  27
SEQ ID NO:55(NC)		1 HsDGIFADSYSRYRKQNAVKKYLAAV-S(Glc)L 28
[AC-His1]PACAP1-27		1 HSDGIFTDSYSRYRKQMAVKKYLAAVL        27


[Ala2]PACAP1-27		1 HADGIFTDSYSRYRKQMAVKKYLAAVL        27
[Gly20]PACAP1-27		1 HSDGIFTDSYSRYRKQMAVGKYLAAVL        27
Ac-[Phe(pl)6, Nle17]PACAP1-27	1 HSDGIFTDSYSRYRKQNAVKKYLAAVL        27
VIP (SEQ ID NO:3)		1 HSDAVFTDNYTRLRKQMAVKYYLNSILN       28


61/865958-table 1
filed 8/14/13
1-PACAP1-27			1 HSDGIFTDSYSRYRKQMAVKKYLAAVL        27
2-VIP  				1 HSDAVFTDNYTRLRKQMAVKYYLNSILN       28
3				1 HsDGIFTDSYSRYRKQLAVKKYLAAVLS*      28
4				1 HsDAVFTDNYTRLRKQLAVKYYLNSILNS*     28
5				1 -----FTDSYSRYRKQLAVKKYLAAVLS*      23


PCT/US14/51143-table 1
1-PACAP1-27			1 HSDGIFTDSYSRYRKQMAVKKYLAAVL        27
2-VIP  				1 HSDAVFTDNYTRLRKQMAVKYYLNSILN       28
3				1 HsDGIFTDSYSRYRKQLAVKKYLAAVLS*      28
4				1 HsDAVFTDNYTRLRKQLAVKYYLNSILNS*     28
5				1 -----FTDSYSRYRKQLAVKKYLAAVLS*      23

L:L-nor-Leucine
s:D-Ser2
15/044924-table 1
PACAP1-27			1 HSDGIFTDSYSRYRKQMAVKKYLAAVL           27
PACAP1-27-S-G			1 HSDGIFTDSYSRYRKQMAVKKYLAAVS-O--D-Glc 27
PACAP6-27			1 -----FTDSYSRYRKQLAVKKYLAAVLS*         23
PACAP6-38			1 -----FTDSYSRYRKQLAVKKYLAAVLS*         23
PACAP6-27-S-G			1 -----FTDSYSRYRKQLAVKKYLAAVLS*         23
PACAP6-27-S-L 			1 -----FTDSYSRYRKQLAVKKYLAAVLS*         23
PACAP6-27-Alt			1 -----FTDSYSRYRKQLAVKKYLAAVLS*         23
PACAP6-27-S-G-Alt		1 -----FTDSYSRYRKQLAVKKYLAAVLS*         23

16/637702
PACAP1-27 (SEQ ID NO:3/5-6)	1 HSDGIFTDSYSRYRKQMAVKKYLAAVL/S    27
PACAP1-27V(SEQ ID NOs:7-13)	1 HSDGIFTDSYSRYRKQNAVKKYLAAVL/S    27
VIP (SEQ ID NO:4/14)		1 HSDAVFTDNYTRLRKQMAVKKYLNSILN     28
VIP-v (SEQ ID NOs:15-16)	1 HSDAVFTDNYTRLRKQNAVKKYLNSILN     28

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANG-YU WANG whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Chang-Yu Wang
September 27, 2022


/CHANG-YU WANG/Primary Examiner, Art Unit 1649